DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1, 5-8,12-15, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5, 13, 15-17 of U.S. Patent No.11,240,176 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 1, claim 1 of U.S. Patent No.11,240,176 B2 teaches a method, comprising: generating, by a network device comprising a processor, a relationship model defining a function of a relationship parameter vector, time delay, miss rate, and message rate, based on respective time delays, respective message rates, and respective miss rates of first groups of messages communicated via a network; and in response to determining that a miss rate, of a second group of messages communicated on the network, exceeds a threshold miss rate: determining, by the network device, a time delay based on the relationship model, the miss rate, and a message rate of the second group of messages, and applying, by the network device, the time delay to a message communicated subsequent to the second group of messages.
Claim 1 merely broadens the scope of claim 1 of U.S. Patent No.11,240,176 B2 by removing limitations.
Regarding claim 5, claim 3 of U.S. Patent No.11,240,176 B2 teaches wherein the relationship parameter vector comprises a first relationship parameter associated with time delay, and a second relationship parameter associated with message rate. 
 	Regarding claim 6, claims 1 and 13 of U.S. Patent No.11,240,176 B2 teaches wherein the first groups of messages are sent by the network device via the network.
	Regarding claim 7, claim 1 of U.S. Patent No.11,240,176 B2 teaches 
wherein the first groups of messages are received by the network device via the network.
 	Regarding claim 8, claim 13 of U.S. Patent No.11,240,176 B2 teaches network equipment, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: determining a relationship among relationship parameters, time delay, miss rate, and message rate, based on respective time delays, respective message rates, and respective miss rates of first groups of messages transmitted on a network; and in response to determining that a miss rate, of a second group of messages transmitted via the network, exceeds a threshold miss rate: determining a time delay based on the relationship, the miss rate, and a message rate of the second group of messages, and applying the time delay to a message transmitted subsequent to the second group of messages.
	Claim 8 merely broadens the scope of claim 13 of U.S. Patent No.11,240,176 B2 by removing limitations. 
 	Regarding claim 12, claim 17 of U.S. Patent No.11,240,176 B2 teaches wherein the relationship parameters comprise a first relationship parameter associated with time delay, and a second relationship parameter associated with message rate.
 	Regarding claim 13, claim 13 of U.S. Patent No.11,240,176 B2 teaches wherein the first groups of messages are sent by the network equipment.
 	Regarding claim 14, claims 13 and 1 teach wherein the first groups of messages are received by the network equipment.
 	Regarding claim 15, claim 13 of U.S. Patent No.11,240,176 B2 teaches a non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising: determining a model that defines a function of relationship coefficients, time delay, miss rate, and message rate, based on respective time delays, respective message rates, and respective miss rates of first groups of network messages sent; and in response to determining that a miss rate of a second group of network messages exceeds a threshold miss rate: determining a time delay based on the model, the miss rate, and a message rate of the second group of and messages, and applying the first time delay to a and message sent subsequent to the second group of and messages.
 	Regarding claim 19, claim 17 of U.S. Patent No.11,240,176 B2 teaches wherein the relationship coefficients comprise a time delay relationship coefficient, and a message rate relationship coefficient 
 	Regarding claim 20, claims 5, 13 and 16 of U.S. Patent No.11,240,176 B2 teach the non-transitory machine-readable medium of claim 15, wherein the first groups of network messages were sent from/to a second network device.
  	Claims 13 and 16  of U.S. Patent No.11,240,176 B2 do not explicitly teach the first groups of network messages were sent from respective user equipment.
 	However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to utilize a user equipment as the second network device in the claims 5, 13 and 16 of U.S. Patent No.11,240,176 B2 to improve industrial applicability.
Allowable Subject Matter
4.	Claims 2-4, 9-11 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDISH RANDHAWA whose telephone number is (571)270-5650. The examiner can normally be reached Monday-Thursday (8 AM-6 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANDISH K RANDHAWA/Primary Examiner, Art Unit 2477